Winborne, J.
Tbe only question debated on this appeal is as to tbe meaning of tbat part of tbe ante-nuptial agreement which provides tbat, if plaintiff survive R. K. Stewart as bis widow, she shall receive and accept from bis estate after bis death tbe proceeds from certain policies of insurance on bis life in which bis estate was beneficiary.
Tbe court below held in effect tbat it means tbat plaintiff should receive and accept tbe amount of money which, under tbe terms of tbe designated policies, was collectible, and which was collected thereon from tbe insurance companies, undiminished by tbe debt to tbe Wachovia Bank and Trust Company created by R. K. Stewart after tbe agreement was made. With this we are in accord.
In this State a man and woman, contemplating marriage, may enter into a valid contract with respect to tbe property and property rights of each after marriage, and, in equity such contracts will be enforced as written. As each has agreed, so shall be or she be bound. These are some of tbe cases in point: Gause v. Hale, 37 N. C., 241; Hooks v. Lee 43 N. C., 157; Brooks v. Austin, 95 N. C., 474; Wright v. Westbrook, 121 N. C., 155, 28 S. E., 298; Harris v. Russell, 124 N. C., 547, 32 S. E., 958; Perkins v. Brinkley, 133 N. C., 86, 45 S. E., 465.
Like other contracts, if an ante-nuptial agreement is not ambiguous, it should be construed in accordance with its wording to effectuate tbe intention of tbe parties as it existed at tbe time of tbe execution of tbe agreement. “In arriving at this intent words are prima facie to be given their ordinary meaning.” R. R. v. R. R., 147 N. C., 368, 61 S. E., 185.
*392“The words employed, if capable of more than one meaning, are to be given that meaning which it is apparent the parties intended them to have,” Hoke, J., in R. R. v. R. R., supra, quoting Beach on Modern Law Contracts, section 702. See King v. Davis, 190 N. C., 737, 130 S. E., 707. See also Jones v. Casslevens, post, 411, at this term.
Moreover, in this State ante-nuptial agreements are to be construed liberally so as to secure the protection of those interests which from the very nature of the instrument it must be presumed were thereby intended to be secured. Gause v. Hale, supra.
In the case at hand, debate as to the intention of the parties seems to turn on the meaning of the word “proceeds.” Webster defines “proceeds” as “that which results, proceeds or accrues from some possession or transaction.” Webster’s International Dictionary. Giving to it this meaning in the connection in which it is used in the ante-nuptial agreement, there is no uncertainty as to what the parties intended. That which results or accrues from a life insurance policy at the death of the insured manifestly is the amount of money payable by the insurer, the insurance company, under the terms of the policy. But, if there were any uncertainty as to the meaning of the phrase “proceeds from certain policies of insurance,” that uncertainty is removed by the language used in the third paragraph. There R. K. Stewart, as the party of the first part, agrees that “the said monies derived from the policies of insurance set out above, . . . shall be fully paid to the party of the second part,” who is the plaintiff, “if she shall survive him as his widow.”
Thus it is apparent that, at the time the ante-nuptial agreement was executed,' the parties thereto had in mind the moneys to be derived from the designated life insurance policies, and not what remains therefrom after paying a debt of the estate thereafter incurred.
Furthermore, while R. K. Stewart, in his last will and testament, specifies that if he should predecease plaintiff, she is not to be a devisee or legatee thereunder, yet he ratifies the ante-nuptial agreement and directs that she be paid “the sums specified” therein. So be it.
The case of South Carolina National Bank of Columbia v. Bates, 175 S. C., 168, 178 S. E., 611, upon which defendant relies, is distinguishable from case in hand.
The judgment below is
Affirmed.